Citation Nr: 0921003	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  03-28 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a May 
20, 1983 rating decision that awarded a 70 percent schedular 
evaluation for a bipolar disorder.


REPRESENTATION

Appellant represented by:	John J. Marshall, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from December 1979 to May 
1982.

This appeal arises from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts.  In this decision, the RO 
determined that the Veteran was not entitled to an effective 
date earlier than August 6, 1994 for service connection for 
status post lacerations of both wrists with loss of sensation 
and mobility.  This decision also denied entitlement to an 
effective date earlier than May 7, 1982 for the award of 
entitlement to service connection for bipolar disorder. In 
reaching these determinations, the RO found that ratings 
decisions dated June 15, 1982, May 20, 1983, February 21, 
1995, and May 22, 1998, did not contain clear and 
unmistakable error, with respect to both the effective dates 
and disability ratings assigned for the Veteran's service- 
connected disabilities.

At hearings at the RO in January 2004 and before the Board in 
September 2004, the issues on appeal were clarified.  The 
Veteran maintained that his bipolar disorder should have been 
evaluated as 100 percent disabling, either on a schedular 
basis or upon a finding of total disability based upon 
individual unemployability (TDIU), by means of the June 1982 
and May 1983 rating decisions, effective from the date of his 
separation from service.

Accordingly, at the time this matter was previously before 
the Board in March 2005, the issues on appeal were whether 
CUE was contained in the June 15, 1982 rating decision that 
awarded service connection and a 30 percent evaluation for 
bipolar disorder, effective from May 7, 1982; and whether 
clear and unmistakable error was contained in the May 20, 
1983 rating decision that awarded a schedular 70 percent 
evaluation for bipolar disorder, effective from April 1, 
1983.  The Veteran was noted to have effectively withdrawn 
the claim(s) concerning the effective date and disability 
rating assigned for his wrists.

In the Board's decision of March 2005, the Board found that 
neither the May 1982 nor the May 1983 rating decisions 
contained CUE.  The Veteran timely appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court), and subsequently withdrew his appeal as to the May 
1982 RO decision in his Appellant Brief before the Court.  
Thereafter, in an Order dated in December 2006, the Court 
vacated the Board's decision to the extent it did not find 
CUE with respect to the rating action of May 1983, and 
remanded this claim for further factual findings as to 
whether there was a pending claim for TDIU that should have 
been adjudicated by the RO in May 1983 and/or whether such a 
claim should have been reasonably raised upon a full and 
sympathetic reading of the veteran's prior submissions.

The Board again determined that the May 1983 rating decision 
did not contain CUE in a decision in May 2008, which the 
Veteran timely appealed, and pursuant to a February 2008 
Joint Motion for Remand, a February 2009 Order vacated the 
Board's May 2008 decision and remanded the matter for 
compliance with the instructions in the Joint Motion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the February 2009 Joint Motion, the parties to the Joint 
Motion determined that the May 2008 Board decision was 
deficient in two respects.  First, the parties determined 
that the record reflected an apparent conflict as to the 
Veteran's representation in this matter, and that the Board 
did not resolve this conflict prior to its promulgation of 
the May 2008 decision.  In this regard, the Board notes that 
the file now reflects a May 2009 Form 21-22a in favor of 
Attorney John J. Marshall with respect to all matters before 
the VA, and that further clarification is now no longer 
necessary.  

However, the parties to the Joint Motion further determined 
that as a result of additional evidence submitted by the 
Veteran in March 2007 without waiver of the RO's initial 
consideration of this evidence, the Board was required to 
remand the case to the RO prior to the promulgation of any 
decision pursuant to 38 C.F.R. § 20.1304(c) (2008).  In 
addition, the record reflects that the Veteran specifically 
requested that the Board remand the case for the RO's initial 
consideration of this evidence in March 2007, and more 
recently, in May 2009.  Consequently, despite the fact that 
the Board is precluded from considering evidence that was not 
of record at the time of the rating decision in May of 1983 
(See Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)) (CUE 
must be based on the record and law that existed at the time 
of the prior adjudication in question), in light of the 
determination in the Joint Motion, it finds that it has no 
alternative but to remand the case for the RO's consideration 
of the March 2007 argument and evidence, and any other 
evidence submitted by the Veteran since the last supplemental 
statement of the case in March 2004.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of whether there 
was CUE in a May 20, 1983 rating 
decision that awarded a 70 percent 
schedular evaluation for a bipolar 
disorder based on all of the argument 
and evidence submitted since the last 
supplemental statement of the case in 
March 2004.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case, and 
given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 


